Case 20-43597       Doc 655    Filed 08/31/20 Entered 08/31/20 11:35:06      Main Document
                                          Pg 1 of 13


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In The Matter Of:                             )
                                               )
 Briggs & Stratton Corporation                 )   Case Number: 20-43597-399
                                               )
                                               )
       Debtor                                  )   Chapter 11
                                               )
 Troy Craig, Diana Craig, and Amy Craig        )   Motion to Lift Stay filed by
                                               )   Troy Craig, Diana Craig, and Amy Craig
       Movant,                                 )
                                               )
 vs.                                           )   Millsap & Singer, LLC
                                               )   612 Spirit Drive
 Briggs & Stratton Corporation                 )   St. Louis, MO 63005
                                               )   (636) 537-0110
                                               )
       Respondent                              )
                                               )

                     MOTION FOR RELIEF FROM AUTOMATIC STAY,

         COMES NOW, Troy Craig, Diana and Amy Craig (“Movants”) and for its Motion

 for Relief from Automatic Stay, and respectfully states to the Court as follows:

         1.      On July 20, 2020, Debtor filed a Petition under Chapter 11 of the

 Bankruptcy Code.         The Official Unsecured Creditors Committee is composed of:

 Andrew W. Carty, Alexander L Moen, James W. Stoll, and Gregory D Willard.

         2.      Movants have filed a product liability lawsuit (“Lawsuit”) against a number

 of entities which includes the Debtor. The suit is filed in the state of Wisconsin,

 Milwaukee County, case number 2020CV003953. A copy of the complaint is attached

 as Exhibit A. Wisconsin Statute 893.54 provides that an action such as the one pleaded

 in Movants’ Lawsuit must be brought within three years. The incident subject to the

 Lawsuit occurred on July 21, 2018.




                                           1                               MS 203896.411835
Case 20-43597       Doc 655   Filed 08/31/20 Entered 08/31/20 11:35:06        Main Document
                                         Pg 2 of 13



        3.       Debtor Briggs & Stratton Corporation designs, manufactures, and markets

 a small engine that was sold and delivered to another Defendant, Wood Industries, in

 Mississippi. The engine was used to manufacture a compressor. Another Defendant in

 the Lawsuit, Spray Foam Solutions, sold the product to Movant and provided training to

 Movant.

        4.       Movant Troy Craig was injured while using the subject compressor

 assembly when gasoline sprayed over him and then subsequently ignited. Movants

 Diana and Amy Craig suffered severe emotional distress from witnessing their husband/

 father being lit on fire.

        5.       Defendant ABC Insurance Company provides liability insurance to the

 Debtors. For purposes of transparency, this is a fictitious name as the Movants have not

 yet uncovered the true name of the insurance company and Wisconsin statute § 807.12

 allows an amendment, upon order, to insert a real name at a later date.

        6.       Defendant DEF Insurance Company provides liability insurance to the

 Defendants of the suit. For purposes of transparency, this is a fictitious name as the

 Movants have not yet uncovered the true name of the insurance company and

 Wisconsin statute § 807.12 allows an amendment, upon order, to insert a real name at

 a later date.

        7.       Defendant GHI Insurance Company provides liability insurance to the

 Defendants of the suit. For purposes of transparency, this is a fictitious name as the

 Movants have not yet uncovered the true name of the insurance company and

 Wisconsin statute § 807.12 allows an amendment, upon order, to insert a real name at

 a later date.

        8.       This Court previously entered its Order pursuant to 11 U.S.C. Section

 362(a) prohibiting, among other things, any act to enforce any lien against the property
 of the estate and any act to obtain possession of property of the estate.


                                          2                                  MS 203896.411835
Case 20-43597      Doc 655     Filed 08/31/20 Entered 08/31/20 11:35:06           Main Document
                                          Pg 3 of 13



        9.      Movants wish to continue litigating their Lawsuit. Any monetary

 component of a judgment would not be pursued directly against the Debtor, but instead

 against the insurers. Any monetary judgment that is rendered and due directly from

 Debtor will only be recovered as a formal claim within the instant Bankruptcy

 proceedings.

        10.     Pursuant to 11 U.S.C. § 362(d)(1), “[o]n request of a party in interest and

 after notice and a hearing, the Court shall grant relief from the stay provided under

 subsection (a) of this section, such as by terminating, annulling, modifying, or

 conditioning such stay (1) for cause . . . ” Cause can be demonstrated by a number of

 different factors, depending on the particular circumstances of the case: “[t]he lack of

 adequate protection of an interest in property of the party requesting relief from the stay

 is one cause for relief, but is not the only cause . . . . [A] a desire to permit an action to

 proceed to completion in another tribunal may provide another cause . . . . The facts of

 each    request     will   determine     whether     relief   is   appropriate     under   the
 circumstances.” In re Fowler, 259 B.R. 856, 858 (Bankr. E.D. Tex. 2001) (citations

 omitted) (emphasis in original). Bankruptcy courts routinely lift automatic stays to allow
 tort suits to go forward in state court to determine the liability, if any, of debtors. Id. at

 861.

        11.     In order to determine whether lifting of the automatic stay is appropriate,

 the Court must balance prejudice to the debtor or the estate from the continuation of the

 civil action against the hardship that the creditor will suffer if the automatic stay
 continues. In re Winterland, 101 B.R. 547, 548 (Bankr. C.D. Ill. 1988) (citing In re

 Holtkamp, 669 F.2d 505, 508 (7th Cir. 1982.)). This balancing test considers whether or

 not (i) any great prejudice to the bankruptcy estate or the debtor will result from

 continuation of the civil action, (ii) the hardship to the plaintiff if the stay is not lifted
 considerably outweighs the hardship to the debtor, and (iii) the creditor-plaintiff has a
 probability of prevailing on the merits of the civil action. Id. (Citations omitted.)
                                             3                                 MS 203896.411835
Case 20-43597     Doc 655     Filed 08/31/20 Entered 08/31/20 11:35:06       Main Document
                                         Pg 4 of 13



        12.    There is no great prejudice to the bankruptcy estate or Debtor in

 continuing with the civil action. As Movant proceeds, it will be able to determine the true

 identity of insurance companies which represent Debtor, pursue discovery, and

 determine whether settlement is plausible. Mere participation in litigation does not
 constitute great prejudice. Id. at 549. Furthermore, Debtor will not be prejudiced if the

 stay is lifted, and there will be minimal interference with these bankruptcy proceedings

 as the amount of any judgment that Movant obtains will likely be covered by Debtor’s
 insurance companies. See In re R.J. Groover Const., L.L.C., 411 B.R. 460, 465 (Bankr.

 S.D. Ga. 2008) (lifting automatic stay because debtors’ estate was not prejudiced where

 cost of defending underlying litigation would be borne by debtors’ insurance group).

        13.    Wisconsin’s direct action statute (Wis. Stat. § 632.24) subjects an

 insurance company to direct liability in Wisconsin for the negligence of its insured.
 Finder v. Am. Heartland Ins. Co., No. 2006AP918, 2007 Wisc. App. LEXIS 1150 (Ct.

 App. Aug. 23, 2007). Movant is yet unable to identify Debtor’s liability insurance

 companies, but once it acquires that information, the Lawsuit can continue directly

 against the insurers.

        14.    There is a litany of factors that demonstrate the hardships Movant would

 suffer in the event that the automatic stay is not lifted. Over the past two years and apart

 from the plethora of medical care that Movant has undergone and is on-going, Movant

 continues to suffer from mental anguish, disfigurement, physical impairment, lost

 earning capacity and property damage. Movant will be substantially prejudiced if it is

 unable to litigate its Lawsuit against Debtor, as there is no other remedy to recover for

 the negligence and strict products liability claims against Debtor.

        15.    Movant is obligated under Wisconsin Statute 801.02 to complete service

 on all defendants in its Lawsuit within ninety (90) days after filing.




                                            4                              MS 203896.411835
Case 20-43597          Doc 655   Filed 08/31/20 Entered 08/31/20 11:35:06       Main Document
                                            Pg 5 of 13



        16.      Pursuant to the facts provided in Movant’s Lawsuit complaint, there is a

 probability of Movant prevailing on the merits of same, as illustrated in paragraphs 27

 through 80 of the attached Exhibit A. It is of great importance that the factors set out by
 prior courts do not require “success” in the civil action, but rather a probability of

 prevailing.

        17.      Good and sufficient cause exists in this case to modify the automatic stay

 of Section 362 for the reason that:

                 (a)      Movant Troy Craig has been seriously harmed by this incident as

 he was sprayed with gasoline which then ignited and caused severe burns over most of

 his body. Movants Diana Craig and Amy Craig were emotionally harmed by observing

 the incident.

                 (b)      To bar Movants from proceeding with state court litigation would

 cause them irreparable injury, loss and damage, and also prejudice them greatly.

                 (c)      Allowing Movants to recover from the other defendants and

 Debtor’s insurance company should not negatively impact the Debtor or their chances

 at a successful reorganization.

                 (d)      In order to determine who is fully liable for the damage caused to

 Movants, Debtor is a necessary party in the state court litigation.

                 (e)      The hardship to Movant if the stay is not lifted vastly outweighs any

 potential prejudice to Debtor.

        18.      Movant specifically requests permission from this Honorable Court to

 communicate with Debtor and Counsel for Debtor to the extent provided for under

 applicable nonbankruptcy law in matters regarding the state court litigation.

        WHEREFORE, Movants pray that this Court terminate the automatic stay in

 order to permit Movants, or their successors and assigns, to proceed with the state
 court litigation filed in Milwaukee County, Case Number 2020CV003953; that Movants

 seek to serve all defendants and are entitled to do so, to pursue their remedies under
                                              5                               MS 203896.411835
Case 20-43597     Doc 655    Filed 08/31/20 Entered 08/31/20 11:35:06        Main Document
                                        Pg 6 of 13



 state law against all Defendants, to assess a monetary value to their potential judgment

 and to recover their judgment against all defendants who are not the Debtor, and for an

 order that the relief from the automatic stay is not stayed pursuant to Rule 4001 for

 fourteen (14) days and for such other relief as is appropriate and just.



 Dated August 31, 2020

                                              Respectfully Submitted:
                                              Millsap & Singer, LLC

                                              /s/ Cynthia M. Kern Woolverton
                                              Cynthia M. Kern Woolverton, #47698, #47698MO
                                              Stewart C. Bogart, #67956, #67956MO
                                              Muhammad Esa Ahmed, #70619, #70619MO
                                              Christopher D. Lee, #63024, #63024MO
                                              612 Spirit Drive
                                              St. Louis, MO
                                              Telephone: (636) 537-0110
                                              Facsimile: (636) 537-0067
                                              bkty@msfirm.com

                                              Attorneys for Troy Craig, Diana and Amy Craig




                                          6                                 MS 203896.411835
Case 20-43597     Doc 655     Filed 08/31/20 Entered 08/31/20 11:35:06         Main Document
                                         Pg 7 of 13


                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed
 electronically on August 31, 2020, with the United States Bankruptcy Court, and has
 been served on the parties in interest via e-mail by the Court pursuant to CM/ECF as
 set out on the Notice of Electronic filing as issued by the Court or in the alternative has
 been served by depositing a true and correct copy of same enclosed in a postage
 prepaid, properly addressed envelope, in a post office official depository under the
 exclusive care and custody of the United States Postal Service within the state of
 Missouri on those parties directed by the Court on the Notice of Electronic Filing issued
 by the Court as required by the Federal Rules of Bankruptcy Procedure and the Local
 Rules of the United States Bankruptcy Court.

                                            /s/ Cynthia M. Kern Woolverton



 Electronic Mail Notice List

 The following is the list of attorneys who are currently on the list to receive e-mail
 notices for this case.

        Lauren Z. Alexander
        Lauren.Alexander@weil.com

        Ronit J. Berkovich
        Ronit.Berkovich@weil.com

        Corey D. Berman
        Corey.Berman@weil.com

        Andrew Citron
        Andrew.Citron@weil.com

        Lindsay Combs
        ltl@carmodymacdonald.com

        Angela L Drumm
        ald@carmodymacdonald.com

        Robert E. Eggmann
        ree@carmodymacdonald.com

        Debora A. Hoehne
        Debora.Hoehne@weil.com


                                           7                                 MS 203896.411835
Case 20-43597   Doc 655     Filed 08/31/20 Entered 08/31/20 11:35:06    Main Document
                                       Pg 8 of 13


      Christopher J. Lawhorn
      cjl@carmodymacdonald.com

      Martha E. Martir
      Martha.Martir@weil.com

      Janiel Jodi-ann Myers
      Janiel.Myers@weil.com

      Nicholas J. Pappas
      nicholas.pappas@weil.com

      Edward Soto
      Edward.Soto@weil.com

      Danielle A. Suberi
      das@carmodymacdonald.com

      Andrew M. Carty
      acarty@brownrudnick.com

      Alexander L Moen
      amoen@dubllc.com

      James W. Stoll
      jstoll@brownrudnick.com

      Gregory D Willard
      gwillard@dubllc.com

      Andrew M. Carty
      acarty@brownrudnick.com

      Alexander L Moen
      Amoen@dubllc.com

      James W. Stoll
      jstoll@brownrudnick.com

      Gregory D Willard
      gwillard@dubllc.com

      Office of the United States Trustee




                                       8                               MS 203896.411835
Case 20-43597      Doc 655    Filed 08/31/20 Entered 08/31/20 11:35:06          Main Document
                                         Pg 9 of 13


 Manual Notice List

 The following is a list of parties who are not on the list to receive e-mail notices for this
 case (who therefore require manual noticing).

        Briggs & Stratton Corporation
        PO Box 702
        Milwaukee, WI 53201

        All Creditors on the Master Service List




                                            9                                 MS 203896.411835
       Case 20-43597      Doc 655   Filed 08/31/20 Entered 08/31/20 11:35:06    Main Document
                                               Pg 10 of 13


                                     MuniStrategies, LLC Muni            DV Community Investment, LLC
Wilmington Trust N.A. 50 South       Strategies Sub- CDE#24, LLC         DVCI CDE XXXIV, LLC c/o
Sixth Street, Suite 1290             2819 North State Street (39216-     Dudley Ventures
Minneapolis, Minnesota 55402         4306) P.O. Box 2170                 22 E. Jackson Street
                                     Jackson, MS 39225-2170              Phoenix, AZ 85004
                                                                         SunTrust Community Capital,
                                     Sears, Roebuck & Co. Bankruptcy
Zhejiang Zhouli Industrial Co                                            LLC BS Statesboro Investment
                                     2600 Eagan Woods Drive,
Jinyanshan Industrial Zone                                               Fund, LLC ST CDE XXXVIII
                                     Suite 400
Wuyi 130, CN 321210                                                      1155 Peachtree Street, Suite 300
                                     St. Paul, MN 55121
                                                                         Atlanta, GA 30309

American Honda Motor Company
                                     Jiangsu Jianghuai Engine Co Ltd
Inc                                                                      Hydro-Gear Lp 120 South Lasalle
                                     No 58 South Xiwang Road
1919 Torrance Blvd                                                       St Chicago, IL US 60603-3403
                                     Yancheng 100 CN 224007
Torrance, CA Us 90501-2746

                                     Leslie and Daniel Fassett
                                                                         Zhejiang Constant Engine
Starting Usa Corporation             re: Matter #454
                                                                         Yueying Road Paojiang Ind Com
1676 Rowe Pkwy                       c/o Ross Feller Casey, LLP 1650
                                                                         Park
Poplar Bluff, MO US 63901-7014       Market Street Suite 3450
                                                                         Shaoxing 130 Cn 312000
                                     Philadelphia, PA 19103

                                     Changzhou globe co ltd no.
Anthem Blue Cross Blue Shield                                            Metal Technologies
                                     65 (3-4) Xinggang Road
1671 W Streetsboro Rd                                                    2260 Reliable Pkwy
                                     Zhonglou Zone,
Peninsula, OH 44264                                                      Chicago, IL US 60686-0022
                                     Changzhou 100 CN 213023


Mazak Optonics Corporation           Accurate Fabrication Llc            Green Bay Packaging Inc
39003 Treasury Ctr                   2050 Constitution Ave               Bin 53139
Chicago, IL US 60694-9000            Hartford, WI US 53027-8915          Milwaukee, WI US 53288-0001


                                     Hoffer Plastics Corporation
Trend Technologies LLC                                                   R R Donnelley & Sons Company
                                     Lock Box
4626 Eucalyptus Ave                                                      7810 Solution Ctr
                                     6617 131 S. Dearborn
Chino, CA 91710                                                          Chicago, IL US 60677-0001
                                     Chicago, IL 60678-6617


Plastocon Inc                        Wright Metal Products Crates LLC    Dantherm S.P.A.
1200 W 2nd St                        111 Franklin St                     Via Gardesana 11
Oconomowoc, WI 53066-3403            Lavonia, GA US 30553-4403           37010 Pastrengo (vr), Italy




                                                10                             MS 203896.411835
      Case 20-43597   Doc 655   Filed 08/31/20 Entered 08/31/20 11:35:06    Main Document
                                           Pg 11 of 13




Dutchland Plastics Llc           G H Tool & Mold Inc                 Pro Unlimited, Inc.
54 Enterprise Ct                 28 Chamber Dr                       7777 Glades Road Suite 208
Oostburg, WI UU 53070-1656       Washington, MO US 63090-5279        Boca Raton, FL 33434


                                                                     Leland Powell
A R North America                CDW Limited
                                                                     Fasteners LLC 2
140 81st Ave Ne                  200 N Milwaukee Avenue
                                                                     88 Holbrook Drive
Minneapolis, MN US 55432-1770    Vernon Hills, IL 43785
                                                                     Wheeling, IL 60090




                                           11                              MS 203896.411835
Case 20-43597         Doc 655   Filed 08/31/20 Entered 08/31/20 11:35:06      Main Document
                                           Pg 12 of 13


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In The Matter Of:                              )
                                                )
 Briggs & Stratton Corporation                  )    Case Number: 20-43597-399
                                                )
       Debtor                                   )
                                                )    Chapter 11
 Troy Craig, Diana Craig and Amy Craig          )
                                                )    Motion to Lift Stay filed by
       Movant,                                  )    Troy Craig, Diana and Amy Craig
                                                )
 vs.                                            )
                                                )    Millsap & Singer, LLC
 Briggs & Stratton Corporation                  )    612 Spirit Drive
                                                )    St. Louis, MO 63005
                                                )    (636) 537-0110
       Respondent                               )
                                                )

                 SUMMARY OF EXHIBITS AND CERTIFICATE OF SERVICE

 The following exhibits in reference to the Motion for Relief have been electronically
 attached as Exhibits and are available upon request in their entirety.

                 A.      Copy of Movants’ Complaint in State Court


                                                Respectfully Submitted:
                                                Millsap & Singer, LLC

                                                /s/ Cynthia M. Kern Woolverton
                                                Cynthia M. Kern Woolverton, #47698, #47698MO
                                                Stewart C. Bogart, #67956, #67956MO
                                                Muhammad Esa Ahmed, #70619, #70619MO
                                                Christopher D. Lee, #63024, #63024MO
                                                612 Spirit Drive
                                                St. Louis, MO
                                                Telephone: (636) 537-0110
                                                Facsimile: (636) 537-0067
                                                bkty@msfirm.com

                                                Attorneys for Troy Craig, Diana and Amy Craig


                                           12                                MS 203896.411835
Case 20-43597    Doc 655     Filed 08/31/20 Entered 08/31/20 11:35:06      Main Document
                                        Pg 13 of 13



                              CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of all documents supporting my Motion for
 Relief referenced above have been served on Counsel for the Debtor on August 31,
 2020. Copies of the above documents are available to other parties in interest upon
 request.


                                          /s/ Cynthia M. Kern Woolverton




                                         13                              MS 203896.411835
